        Case 5:20-cv-03058-SAC Document 7 Filed 06/26/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


LEON HENDERSON ASKEW

                       Plaintiff,

vs.                                         Case No. 20-3058-SAC


USP LEAVENWORTH, et al.,

                       Defendants.


                                O R D E R

       Plaintiff has filed an amended complaint in reaction to the

court’s screening order – Doc. No. 5.             The amended complaint

alleges that plaintiff was sexually assaulted on February 21, 2018

at USP-Leavenworth by a person named Gregory in “health services”

while he was naked and pinned down by four unnamed correctional

officers whom he designates as “John Doe # 1-4”.           Doc. No. 6, p.

4.    Plaintiff further alleges that he was struck on the head with

a blunt object by John Doe # 1 and repeatedly attacked and punched

while he was on the ground by John Does # 2-4.            Id. at pp. 4-5.

The amended complaint also lists the “United States (Judge Wyle Y.

Daniels)” as a defendant.     Id. at p.3.    It asserts that the “United

States placed [plaintiff] in their custody with Gross Negligence

and Negligence . . . knowing that I was [falsely] imprisoned after

serving notice of ‘fraud on the court’ in the United States

District Court District of Colorado . . .”        Id. at p. 2.   J. Wilson

                                     1
          Case 5:20-cv-03058-SAC Document 7 Filed 06/26/20 Page 2 of 4




and B. Cordell are also listed as defendants in the caption of the

amended complaint.        In an exhibit to the amended complaint (Doc.

No. 6-1, pp. 5-7), plaintiff alleges that Wilson and Cordell failed

in an attempt to coverup what plaintiff describes as “attempted

murder.”

        This case is before the court for screening of the amended

complaint.      The court applies the screening standards discussed at

pp. 2-4 of Doc. No. 5.

        Upon review, it appears to the court that plaintiff futilely

intends to sue the late Wiley Young Daniel, a United States

District Court who served in the District of Colorado.1           Plaintiff,

however, has misspelled the name.                  Plaintiff’s conclusory

allegations fail to state a claim against Judge Daniel and are

obviously barred by the doctrine of judicial immunity. See Mireles

v. Waco, 502 U.S. 9 (1991)(per curiam); see also Stump v. Sparkman,

435 U.S. 349, 356-57 (1978).          In any event, courts hold that you

cannot sue a dead person.          LN Management, LLC v. JP Morgan Chase

Bank, N.A., 957 F.3d 943, 951 (9th Cir. 2020).               Therefore, the

court shall direct that Daniel be dismissed as a defendant.              The

court, however, shall direct the Clerk to list the United States

as a defendant.




1   Judge Daniel passed away on May 10, 2019.

                                        2
        Case 5:20-cv-03058-SAC Document 7 Filed 06/26/20 Page 3 of 4




       Plaintiff also has failed to state a claim against defendants

Wilson and Cordell.        The amended complaint contains no allegations

against Wilson and Cordell.             While the court may consider exhibits

as part of the complaint, the court is not obliged to scour the

exhibits for the legal theory or elements of a cause of action.

See    Cohen      v.   Delong,    369     Fed.Appx.      953,    956-57        (10th   Cir.

2010)(affirming dismissal of complaint which did not state how

rights had been violated, but referred to various exhibits); Marks

v. Bush, 2014 WL 28710 *1 n. 2 (D.Kan. 1/2/2014)(the court is not

obliged to parse numerous exhibits for elements that plaintiff

omitted from his complaint).

       The   court     shall     permit    this   matter        to    proceed     against

defendant Gregory, the United States, and the four John Doe

defendants.        The Clerk is directed to issue summons to be served

upon   defendant       Gregory    and     the   United    States       at   no   cost   to

plaintiff absent a showing that plaintiff is able to pay the cost

for such service.         Copies of this order shall be transmitted to

the parties and to the U.S. Attorney for the District of Kansas.

       It    is    plaintiff’s      responsibility         to        provide     adequate

identifying information so that service may be effectuated upon

each individual defendant.

       In conclusion, this case shall proceed upon the amended

complaint.        The court, however, directs that plaintiff’s claims

against defendant Daniels be dismissed and that plaintiff’s claims

                                            3
       Case 5:20-cv-03058-SAC Document 7 Filed 06/26/20 Page 4 of 4




against   defendants   Wilson   and       Cordell   be   dismissed   without

prejudice.   The court further directs that the Clerk issue summons

for service upon the United States and defendant Gregory, and that

copies of this order be transmitted to the parties and to the U.S.

Attorney for the District of Kansas.

     IT IS SO ORDERED.

     Dated this 26 day of June, 2020, at Topeka, Kansas.



                         s/Sam A. Crow_____________________________
                         Sam A. Crow, U.S. District Senior Judge




                                      4
